Citation Nr: 1404532	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  06-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to vocational rehabilitation benefits and training under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran served on active duty from May 1955 to October 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2002 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Counseling (VR&C) division of the Regional Office (RO) in Milwaukee, Wisconsin.

The case was most recently before the Board in February 2013.  At that time, the Board remanded the case to the RO for additional development.

In December 2013, the Veteran's representative submitted additional evidence to the Board in the form of a May 2013 letter from a private attorney.  The representative waived review of the newly submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the claim, in part, to provide an assessment as to whether the Veteran's achievement of a vocational goal is reasonably feasible in any field, including his previously sought goal of paralegal.  See 38 C.F.R. § 21.53(g) (2013).  If there was no compelling evidence which established infeasibility beyond any reasonable doubt, then the Veteran was to be provided with an extended evaluation under 38 C.F.R. § 21.57 (2013).  See 38 C.F.R. § 21.53(e).

The assessment was provided in April 2013.  The counseling psychologist concluded that reasonable feasibility to achieve any vocational goal does not exist for the Veteran.  The psychologist relied, in part, on the results of an extended evaluation that was completed in 2011.  The psychologist found it compelling in demonstrating that achievement of a vocational goal is not reasonably feasible in any occupation, including but not limited to paralegal.  The psychologist also noted that the Veteran had not provided any evidence of his claimed role as a volunteer for the local NAACP, or other letters in support of his desire to train as a paralegal.

In a December 2013 brief, the Veteran's representative contended that the claim should be remanded for a comprehensive extended evaluation if it was not found that his vocational goal is reasonably feasible.  The representative also submitted a May 2013 letter from a private attorney G.G.  The letter indicated that G.G. is a licensed attorney in Wisconsin who:

[W]ould be happy to consider [the Veteran] for a paralegal position in my firm once he receives formal training.  [The Veteran] has performed research for my firm and he excelled in this area.  I have a general practice that includes criminal, probate and business law.  His experiences in life and with the law could be of value to potential clients.

Given this letter, as well as previously submitted letters from ARACOPA Coalition for Social Justice and the Job Development Resale Center, the Board does not find there is currently compelling evidence which establishes infeasibility beyond any reasonable doubt.  Thus, the Board concludes that an extended evaluation under 38 C.F.R. § 21.57 is warranted.  See 38 C.F.R. § 21.53(e).  Although the counseling psychologist referenced the results of an extended evaluation, the evaluation was from a prior time period and not one conducted pursuant to the Board's February 2013 remand.  Therefore, the Board finds it necessary to remand the claim for an extended evaluation to further assess whether the Veteran's achievement goal is reasonably feasible.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with an extended evaluation under 38 C.F.R. § 21.57 to determine whether it is reasonably feasible for the Veteran to achieve his vocational goal.

2.  Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

